Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO FIRST AMENDED CONSULTING AGREEMENT (this “Amendment”) is made
and entered into effective as of the 9th day of February, 2013, by and between
InfuSystem Holdings, Inc., a Delaware corporation, having a business address of
31700 Research Park Drive, Madison Heights, Michigan 48071 (the “Company”), and
Jonathan P. Foster, having a business address of 109 Red Berry Lane, Easley,
South Carolina 29642 (“Consultant”).

WHEREAS, the Company and Consultant entered into that certain First Amended
Consulting Agreement dated as of August 14, 2012 (the “Consulting Agreement”),
and the parties desire to amend certain terms of the Consulting Agreement as set
forth herein;

NOW, THEREFORE, the parties agree as follows:

1. Amendment of First Sentence of Paragraph 2. The first sentence of Paragraph 2
of the Consulting Agreement is hereby amended and restated in its entirety to
read as follows:

In consideration for the services provided by Consultant hereunder, Company
shall pay Consultant a fee of $25,000 on the 15th day of each month during the
Term and $25,000 on the last day of each month during the Term; provided,
however, in addition to such payments Company shall also pay to Consultant a
one-time payment of $20,000.00 on March 16, 2013.

2. Amendment of Paragraph 2. Paragraph 2 of the Consulting Agreement is hereby
amended to modify subsection (ii) of the third sentence to read in its entirety
as follows:

(ii) the sum of all fees that would have been paid by Company to Consultant from
the date of the Change in Control until the then scheduled end of the Term under
the terms of the first sentence of this Paragraph 2, up to a maximum of 5 months
compensation.

3. Amendment of First Sentence of Paragraph 4. The first sentence of Paragraph 4
of the Consulting Agreement is hereby amended and restated in its entirety to
read as follows:

This Agreement shall be effective as of the Effective Date and shall continue
until June 30, 2013 (the “Initial Term”). At the end of the Initial Term, this
Agreement shall automatically extend for successive one month periods until the
Company provides at least sixty days advance written notice to Consultant on or
after the end of the Initial Term of its desire to terminate this Agreement
(with the Initial Term and the successive monthly extension periods until the
termination of this Agreement referred to collectively as the “Term”).

4. Expenses. Company shall reimburse Consultant up to $3,500 for reasonable
legal expenses incurred by Consultant in negotiating this Amendment, which
expenses shall be reimbursed by Company to Consultant within 15 days after the
Consultant provides Company with supporting documentation confirming the amount
of such expenses incurred by Consultant.

5. Miscellaneous. This Amendment controls over any contrary or inconsistent
provision of the Consulting Agreement. Every provision of the Consulting
Agreement not specifically amended or modified by the terms of this Amendment
shall remain in full force and effect.

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
February 9, 2013.

 

INFUSYSTEM HOLDINGS, INC. By:   /s/ Dilip Singh Name:       Dilip Singh Title:  
President and Chief Executive Officer

Jonathan Foster /s/ Jonathan Foster

 

 